829 So. 2d 937 (2002)
William L. MATTERN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-2714.
District Court of Appeal of Florida, Fourth District.
October 9, 2002.
Rehearing Denied November 12, 2002.
William L. Mattern, Belle Glade, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed without prejudice to pursue administrative remedies. See Dep't of Corr. v. Mattress, 686 So. 2d 740 (Fla. 5th DCA 1997). Any petition for writ of mandamus directed to the Department of Corrections must be filed in the county where appellant is incarcerated. See Burks v. State, 789 So. 2d 430 (Fla. 4th DCA 2001).
KLEIN, SHAHOOD and GROSS, JJ., concur.